******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
         VINROY HINES v. COMMISSIONER
                OF CORRECTION
                   (AC 37459)
                  Alvord, Sheldon and Keller, Js.
        Argued January 20—officially released April 19, 2016

   (Appeal from Superior Court, judicial district of
                 Tolland, Fuger, J.)
  Patrick T. Paoletti, for the appellant (petitioner).
   Leon F. Dalbec, Jr., senior assistant state’s attorney,
with whom, on the brief, were Gail P. Hardy, state’s
attorney, and Lisamaria T. Proscino, special deputy
assistant state’s attorney, for the appellee (respondent).
                          Opinion

   SHELDON, J. The petitioner, Vinroy Hines, appeals
following the denial of his petition for certification to
appeal from the judgment of the habeas court denying
his petition for a writ of habeas corpus, in which he
challenged his conviction for criminal attempt to com-
mit assault in the first degree in violation of General
Statutes §§ 53a-49 and 53a-59 (a) (1),1 two counts of
assault in the second degree in violation of General
Statutes § 53a-60 (a) (2),2 kidnapping in the first degree
in violation of General Statutes § 53a-92 (a) (2) (A),3
and criminal violation of a protective order in violation
of General Statutes § 53a-223 (a).4 In his petition for a
writ of habeas corpus, he claimed that the state had
violated his state and federal constitutional rights to due
process and a fair trial by failing to disclose favorable
evidence to him in violation of Brady v. Maryland, 373
U.S. 83, 87, 83 S. Ct. 1194, 10 L. Ed. 215 (1963), then
failing to correct allegedly perjured and misleading tes-
timony relating to that undisclosed evidence in violation
of Napue v. Illinois, 360 U.S. 264, 269, 79 S. Ct. 1173,
3 L. Ed. 2d 1217 (1959). In particular, the petitioner
asserted that the state failed to disclose an agreement
between the state and his codefendant, Conray Jones,
as to favorable consideration that Jones would receive
from the state in exchange for his testimony against
the petitioner, then failed to correct Jones’ testimony
that no such agreement existed. The petitioner argued
that the agreement not disclosed due to these violations
was material to his guilt, and thus that if the jury had
been informed of the agreement, it was reasonably
probable that it would have reached a different verdict.
The habeas court rejected the petitioner’s claims by
denying his habeas corpus petition, and later denied
his petition for certification to appeal. The petitioner
appeals from that denial, claiming that the habeas court
abused its discretion by so ordering because the issues
upon which he challenged his conviction as to which
he seeks appellate review are debatable among jurists
of reason, the court could have resolved those issues
in a different manner than the habeas court, and they
raise questions that are adequate to deserve encourage-
ment to proceed further. We disagree with the peti-
tioner, and thus dismiss his appeal.
   We set forth the following facts in the petitioner’s
direct appeal. ‘‘The [petitioner] and . . . the victim5
were in a romantic relationship and had two children
together. The victim and their two children resided in
a family shelter in East Hartford, but often stayed with
the [petitioner] in his apartment in Bridgeport. On Janu-
ary 1, 2009, the [petitioner] and his cousin, Conray
Jones, arrived at the family shelter to take the victim
and their children to Bridgeport. On the way to Bridge-
port, the group stopped to eat at a restaurant. While
sitting next to the victim in the backseat of Jones’ car,
which was parked outside the restaurant, the [peti-
tioner] began talking to the victim and then suddenly
struck her on the nose with a beer bottle. Jones then
proceeded to drive the group toward Bridgeport. For
the first thirty minutes of the drive, the [petitioner]
remained in the backseat with the victim and their two
children, punching the victim in the head, back and
shoulder. Once in the New Haven area, the [petitioner]
produced a box cutter and repeatedly stabbed the vic-
tim on various parts of her body. He put the box cutter
near the victim’s face and told her that, when they
arrived in Bridgeport, he would ‘pop off [her] head and
pop off his [own] head.’
   ‘‘Throughout the ride, the [petitioner] asked Jones to
pass him a knife. When Jones told the [petitioner] that
he did not have one, the [petitioner] reached into the
front of the car and opened the glove compartment in
front of the passenger seat. In fear that the [petitioner]
was reaching for a knife with which to stab her, the
victim slid behind the [petitioner] and jumped out of
the car, which was traveling at a speed of sixty-five
miles per hour. Jones continued to drive the [petitioner]
and the children to Bridgeport. Meanwhile, the victim
was rescued from the side of the road by a passing
driver who drove the victim to a gas station where she
called the police. The victim was taken to the hospital
where she was treated for a broken nose and toe, two
one-half inch lacerations on her scalp and multiple con-
tusions and abrasions from contact with the road.
   ‘‘Thereafter, the [petitioner] was arrested and
charged by long form information, dated September 15,
2009, with the five aforementioned offenses, and, in
addition, two counts of kidnapping in the second degree
in violation of General Statutes § 53a-94 (a). . . . [On
September 23, 2009], after the state presented its case-
in-chief, the [petitioner] moved for a judgment of acquit-
tal as to all charged crimes. The court granted the
motion with respect to the two counts of kidnapping
in the second degree, but denied the motion with
respect to the five remaining charges. As a result, the
state filed a substitute information, dated September
24, 2009, charging the [petitioner] with the foregoing
five counts.
   ‘‘The [petitioner] then presented his case, which he
completed on September 24, 2009. . . . The case was
committed to the jury, which returned a verdict of guilty
on all counts contained in the substitute information.
The court rendered judgment in accordance with the
jury verdict and sentenced the [petitioner] to a total
effective sentence of eighteen years in prison and seven
years of special parole.’’ (Footnote added.) State v.
Hines, 136 Conn. App. 412, 414–17, 44 A.3d 886, cert.
denied, 307 Conn. 903, 53 A.3d 219 (2012).
  Jones also was arrested for his participation in the
events of January 1, 2009. Before he resolved those
charges,6 however, he testified against the petitioner
and corroborated the victim’s version of events. At the
time of his testimony, Jones, who was represented by
counsel, was incarcerated. The prosecutor, Robin
Krawczyk, questioned him about any promises that had
been made to him in exchange for his testimony against
the petitioner. In response to her questions and to the
cross-examination of the petitioner’s defense counsel,
Jeremy N. Weingast, Jones testified that the state had
not made him any promises as to how his case would
be handled, but that he hoped and expected that the
state would take his cooperation into account at sen-
tencing.7 Following the petitioner’s trial, on November
23, 2009, Jones appeared before the trial court for a
hearing on a motion to reduce his bond pending the
final disposition of the charges against him. Krawczyk
told the trial court at that hearing that the state took
no position on the proposed bond reduction, explaining
her position as follows: ‘‘Mr. Jones did testify against
[the petitioner]. He did testify in the manner in which
I expected. He was a key witness. I think it would
have been much more difficult for the state to secure
a conviction without him.’’ After the court heard this
statement, it substantially reduced Jones’ bond.
   On December 21, 2009, the state assisted Jones a
second time by reducing the charges against him from
three counts of kidnapping, all felonies, to a single count
of providing a false statement in the second degree8 in
violation of General Statutes § 53a-157b, a misde-
meanor,9 and allowing him to resolve the case against
him by pleading guilty to that offense. Two weeks later,
on January 4, 2010, when he appeared again for sentenc-
ing, Krawczyk informed the court that, although she
was not recommending a specific sentence for Jones,
she wanted the court to know that he ‘‘did testify [at
the petitioner’s trial] in accordance with what the victim
said. And I think he was really important to the state’s
case because, otherwise, it came down to just her ver-
sion and his version. . . . [H]e did corroborate every-
thing including phone calls that were made and [the
petitioner’s] statements to the people that he was talk-
ing to on [the victim’s] phone. And all the little details
and the little facts that mattered with regards to the
charges that the state had to prove were corroborated
by Mr. Jones and I think really provided a great deal
of help in securing a conviction against [the petitioner].’’
The court thereafter sentenced Jones to one year of
incarceration, execution suspended after five months,10
and an eighteen month conditional discharge.
   Following the petitioner’s conviction and our
affirmance of that conviction on direct appeal, he filed
a petition for a writ of habeas corpus. In his amended
petition for a writ of habeas corpus, filed on July 18,
2014, he first claimed that his state and federal constitu-
tional rights to due process and a fair trial had been
violated by the state’s failure to disclose evidence favor-
able to him. In particular, the petitioner claimed that
the state had failed to disclose the consideration that
Jones had been promised in exchange for his testimony
against the petitioner. He claimed that if this evidence
had been disclosed by the state and presented to the
jury at trial, there was a reasonable probability that he
would have been acquitted. His second claim alleged a
due process violation on the basis of the state’s failure
to correct Jones’ allegedly false and misleading testi-
mony as to the lack of consideration he had been prom-
ised by the state in exchange for his testimony.
   The habeas trial was held in Rockville on November
12, 2014. Krawczyk, Weingast, and Jones all testified at
trial. Krawczyk described the agreement between the
state and Jones as follows: ‘‘The agreement always was
we would not make any promises to Mr. Jones, but if
he testified truthfully, that we would bring his coopera-
tion to the attention of the presiding judge—the presid-
ing pretrial judge—and that that cooperation would
be taken into account by that judge with regards to
sentencing. And that we would not make a recommen-
dation but only let the judge know . . . the relevance
of the testimony and the fact that he . . . cooperated.’’
Krawczyk said that reducing the charges against Jones
was not part of their agreement, but that she had
decided to reduce the charges against him because of
Jones’ cooperation and because of her feeling that the
petitioner was more culpable than Jones.
   Krawczyk testified that she had made a promise to
Jones to convey his cooperation against the petitioner
to the judge who sentenced him, although the
agreement was not set forth in writing before he testi-
fied. At first, she recalled relaying this promise to Wein-
gast. When asked for details about that communication,
however, she said, ‘‘I guess I don’t have a particular
recollection of relaying it. It’s my practice to do that.’’
She admitted, however, that it was possible that she
had forgotten to disclose the agreement to Weingast.
  When Weingast was questioned about whether he
had received notification of an agreement between the
state and Jones prior to trial, he testified, ‘‘Not that I
recall. There may have been a casual . . . conversation
about it that . . . his cooperation would be brought to
the sentencing judge’s . . . attention if and when Mr.
Jones was convicted of something.’’ He said that he did
not receive any further notification of such an
agreement during or after the trial.
  Jones also testified at the petitioner’s habeas trial.
He said that the state never promised to reduce his
charges or to inform the judge of his cooperation.
Instead, he testified that he hoped that the judge would
consider his cooperation.
  The habeas court denied the petition for a writ of
habeas corpus, concluding that the state had not sup-
pressed evidence of a deal between itself and Jones
because ‘‘there was no such deal. All the state agreed
to do was to remain silent at Mr. Jones’ sentencing
in regard to a specific sentence and to convey to the
sentencing judge the fact that he had cooperated and
testified against the petitioner. To the extent that this
constituted a deal between the state and Mr. Jones11
that deal was communicated to the trial defense counsel
and fully explored on the record of the criminal case and
laid before the jury that tried the petitioner.’’ (Footnote
altered; internal quotation marks omitted.)
   In reaching its conclusion, the habeas court made
several relevant findings of facts, including, inter alia:
(1) ‘‘On direct examination [at the underlying trial],
Krawczyk elicited testimony from Mr. Jones to the
effect that there had been no promises of leniency made
to him other than the fact that his cooperation and the
fact that his testimony against the petitioner would be
conveyed to the trial and sentencing judge in his own
case as well as the state declining to offer a specific
recommendation as to sentencing. Both . . . Krawc-
zyk and Mr. Jones reaffirmed that [that] was the extent
of the understanding at the habeas trial.’’; (2) ‘‘Krawczyk
testified that . . . Weingast . . . had been informed
of this before trial. . . . Weingast did not recall such
advance notice, however.’’; (3) ‘‘Weingast conducted a
thorough cross-examination of Mr. Jones and in addi-
tion to the comments brought out on direct examina-
tion, obtained a concession from Mr. Jones that he
‘expected’ to receive a favorable consideration for his
testimony, not that there was any agreement that he
receive consideration.’’; (4) ‘‘This court specifically
makes the finding of fact that based upon the totality
of the evidence adduced at the habeas trial, there simply
is no favorable evidence that was withheld from the
defense at the underlying trial. Both sides were diligent
and perseverant in ensuring that the entirety of the
situation surrounding the testimony of . . . Jones was
placed in front of the jury trying the petitioner.’’
   The petitioner filed a petition for certification to
appeal from the habeas court’s denial of his petition
for a writ of habeas corpus, which the habeas court
denied. The petitioner appeals from the denial of his
petition for certification to appeal, claiming that the
habeas court abused its discretion in denying it. The
petitioner argues that there was sufficient evidence to
support his constitutional claims that the state had sup-
pressed evidence in violation of Brady, namely, a prom-
ise by the state to Jones that it would not oppose his
motion to reduce his bond, it would reduce the charges
against him, and it would inform the judge of his cooper-
ation, and then failed to correct Jones’ allegedly per-
jured and misleading testimony as to the lack of such
an agreement in violation of Napue.
  ‘‘We begin by setting forth the applicable standard
of review and procedural hurdles that the petitioner
must surmount to obtain appellate review of the merits
of a habeas court’s denial of the habeas petition follow-
ing denial of certification to appeal. In Simms v. War-
den, 229 Conn. 178, 187, 640 A.2d 601 (1994), we
concluded that . . . [General Statutes] § 52–470 (b)
prevents a reviewing court from hearing the merits of
a habeas appeal following the denial of certification to
appeal unless the petitioner establishes that the denial
of certification constituted an abuse of discretion by
the habeas court. In Simms v. Warden, 230 Conn. 608,
615–16, 646 A.2d 126 (1994), we incorporated the factors
adopted by the United States Supreme Court in Lozada
v. Deeds, 498 U.S. 430, 431–32, 111 S. Ct. 860, 112 L.
Ed. 2d 956 (1991), as the appropriate standard for
determining whether the habeas court abused its discre-
tion in denying certification to appeal. This standard
requires the petitioner to demonstrate that the issues
are debatable among jurists of reason; that a court could
resolve the issues [in a different manner]; or that the
questions are adequate to deserve encouragement to
proceed further. . . . A petitioner who establishes an
abuse of discretion through one of the factors listed
above must then demonstrate that the judgment of the
habeas court should be reversed on its merits. . . .
In determining whether the habeas court abused its
discretion in denying the petitioner’s request for certifi-
cation, we necessarily must consider the merits of the
petitioner’s underlying claims to determine whether the
habeas court reasonably determined that the petition-
er’s appeal was frivolous.’’ (Emphasis in original; inter-
nal quotation marks omitted.) Blake v. Commissioner
of Correction, 150 Conn. App. 692, 695, 91 A.3d 535,
cert. denied, 312 Conn. 923, 94 A.3d 1202 (2014).
   ‘‘On appellate review, the historical facts found by
the habeas court may not be disturbed unless they were
clearly erroneous . . . .’’ (Internal quotation marks
omitted.) Rodriguez v. Commissioner of Correction,
131 Conn. App. 336, 343, 27 A.3d 404 (2011), aff’d, 312
Conn. 345, 92 A.3d 944 (2014). ‘‘Whether the petitioner’s
right to due process of law was violated by the nonpro-
duction of possibly exculpatory material, however, is
a mixed question of law and fact that warrants plenary
review.’’ Milner v. Commissioner of Correction, 63
Conn. App. 726, 736, 779 A.2d 156 (2001).
                             I
   We turn first to the merits of the petitioner’s claim
that the state suppressed evidence of an agreement
between the state and Jones. In support of this claim,
the petitioner argues that the evidence was sufficient
to show that (1) the state suppressed evidence of an
agreement between itself and Jones; (2) the suppressed
evidence was favorable to the petitioner; and (3) the
suppressed evidence was material to the petitioner’s
alleged guilt.
   ‘‘It is well established that suppression by the prose-
cution of evidence favorable to an accused . . . vio-
lates due process where the evidence is material either
to guilt or to punishment, irrespective of the good faith
or bad faith of the prosecution. [Brady v. Maryland,
supra, 373 U.S. 87]. . . . To establish a Brady violation
the defendant bears the burden of demonstrating: (1)
that the prosecution suppressed evidence; (2) that the
evidence was favorable to the defense; and (3) that it
was material.’’ (Citations omitted; internal quotation
marks omitted.) Demers v. State, 209 Conn. 143, 149–50,
547 A.2d 28 (1988).
   We first address the habeas court’s finding that there
was no deal between the state and Jones. We conclude
that this finding was clearly erroneous, and is, in fact,
belied by the habeas court’s finding that ‘‘[a]ll the state
agreed to do was to remain silent at Mr. Jones’ sentenc-
ing in regard to a specific sentence and to convey to
the sentencing judge the fact that he had cooperated
and testified against the petitioner.’’ (Emphasis added.)
An agreement by a prosecutor with a cooperating wit-
ness to bring the witness’ cooperation to the attention
of the judge who later sentences the witness on his
own pending criminal charges is a deal that must be
disclosed to the defendant against whom he testifies,
even if the deal does not involve a specific recommenda-
tion by the prosecutor for the imposition of a particular
sentence. See State v. Ouellette, 295 Conn. 173, 190,
989 A.2d 1048 (2010) (‘‘The importance of candor is
particularly acute when a cooperating witness testifies
on behalf of the state, which also wields power over
that witness’ sentencing. As one court has noted, ‘[i]t
is difficult to imagine a greater motivation to lie than
the inducement of a reduced sentence . . . .’ ’’); Elsey
v. Commissioner of Correction, 126 Conn. App. 144,
152, 10 A.3d 578 (‘‘[a]ny . . . understanding or
agreement between any state’s witness and . . . the
state’s attorney clearly falls within the ambit of Brady
principles’’ [internal quotation marks omitted]), cert.
denied, 300 Conn. 922, 14 A.3d 1007 (2011).
   We nevertheless conclude that there was sufficient
evidence before the habeas court to support its conclu-
sion that the state did not suppress evidence favorable
to the petitioner in this case. The habeas court reason-
ably concluded that, to the extent that there was a deal
between the state and Jones, the petitioner’s counsel
was fully informed of it. The record supports this finding
through the testimony of Weingast and Krawczyk. Wein-
gast at first said that he did not recall being notified of
any agreement between the state and Jones, but then
said that there ‘‘may have been a casual . . . conversa-
tion about it that . . . his cooperation would be
brought to the sentencing judge’s . . . attention if and
when Mr. Jones was convicted of something.’’ The
agreement disclosed in that casual conversation was
precisely the same agreement that Krawczyk said that
she had made with Jones, under which the sentencing
judge in Jones’ case would be informed of his coopera-
tion in the petitioner’s trial. Consistent with Weingast’s
testimony, Krawczyk testified that it was her usual prac-
tice to inform opposing counsel of any such agreement.
Moreover, the habeas court was free to credit Krawc-
zyk’s testimony that she reduced the charges against
Jones of her own volition, and not because it was part
of their agreement. On the basis of this testimony, we
cannot conclude that the habeas court’s finding that
defense counsel was informed of any agreement
between the state and Jones was clearly erroneous.
  ‘‘Evidence known to the defendant or his counsel, or
that is disclosed, even if during trial, is not considered
suppressed as that term is used in Brady.’’ State v.
Dolphin, 195 Conn. 444, 455–56, 488 A.2d 812, cert.
denied, 474 U.S. 833, 106 S. Ct. 103, 88 L. Ed. 2d 84
(1985). Accordingly, we conclude that the habeas court
did not abuse its discretion in denying the petitioner
certification to appeal from the dismissal of his claim of
a Brady violation. In light of the court’s well supported
factual findings, the issues presented by that claim did
not warrant the granting of certification to appeal
because they were not ‘‘debatable among jurists of rea-
son; [not issues] that a court could resolve [in a different
manner]; [and not] questions adequate to deserve
encouragement to proceed further.’’ (Emphasis omit-
ted; internal quotation marks omitted.) Blake v. Com-
missioner of Correction, supra, 150 Conn. App. 695.
                             II
   We now turn to the petitioner’s claim that the state
was required to correct the allegedly perjured testimony
of Jones. The habeas court concluded that, to the extent
there was a deal between the state and Jones, it was
‘‘fully explored on the record of the criminal case and
laid before the jury that tried the petitioner.’’
  ‘‘It is well established that [i]mpeachment evidence
as well as exculpatory evidence falls within Brady’s
definition of evidence favorable to an accused. . . . A
plea agreement between the state and a key witness is
impeachment evidence falling within the definition of
exculpatory evidence contained in Brady. . . .
   ‘‘The Supreme Court established a framework for the
application of Brady to witness plea agreements in
Napue v. Illinois, [supra, 360 U.S. 264], and Giglio v.
United States, 405 U.S. 150, 92 S. Ct. 763, 31 L. Ed. 2d
104 (1972). . . . Drawing from these cases, this court
has stated: [D]ue process is . . . offended if the state,
although not soliciting false evidence, allows it to go
uncorrected when it appears. . . . If a government wit-
ness falsely denies having struck a bargain with the
state, or substantially mischaracterizes the nature of
the inducement, the state is obliged to correct the mis-
conception. . . . Regardless of the lack of intent to lie
on the part of the witness, Giglio and Napue require
that the prosecutor apprise the court when he knows
that his witness is giving testimony that is substantially
misleading. . . . A new trial is required if the false testi-
mony could . . . in any reasonable likelihood have
affected the judgment of the jury.’
   ‘‘The prerequisite of any claim under the Brady,
Napue and Giglio line of cases is the existence of an
undisclosed agreement or understanding between the
cooperating witness and the state. . . . Normally, this
is a fact based claim to be determined by the trial court,
subject only to review for clear error.’’ (Citations omit-
ted; emphasis added; internal quotation marks omitted.)
State v. Ouellette, supra, 295 Conn. 185–87.
   This case does not involve an undisclosed agreement
or understanding. See id. Thus, the state was not
required under Napue and its progeny to correct Jones’
allegedly perjured testimony. As we concluded in part
I of this opinion, the record amply supports the finding
of the habeas court that the only deal between the
state and Jones was fully disclosed to the petitioner’s
counsel. Accordingly, the petitioner has not met his
burden of demonstrating that the issues he sought per-
mission to raise before this court on appeal ‘‘are debat-
able among jurists of reason; that a court could resolve
the issues [in a different manner]; or that the questions
are adequate to deserve encouragement to proceed fur-
ther.’’ (Emphasis omitted; internal quotation marks
omitted.) Blake v. Commissioner of Correction, supra,
150 Conn. App. 695. We therefore conclude that the
habeas court did not abuse its discretion in denying the
petitioner’s petition for certification to appeal on his
claim that his due process rights were violated by the
prosecution’s failure to correct Jones’ allegedly per-
jured testimony.
      The appeal is dismissed.
      In this opinion the other judges concurred.
  1
     General Statutes § 53a-49 (a) provides: ‘‘A person is guilty of an attempt
to commit a crime if, acting with the kind of mental state required for
commission of the crime, he: (1) Intentionally engages in conduct which
would constitute the crime if attendant circumstances were as he believes
them to be; or (2) intentionally does or omits to do anything which, under the
circumstances as he believes them to be, is an act or omission constituting a
substantial step in a course of conduct planned to culminate in his commis-
sion of the crime.’’
   General Statutes § 53a-59 (a) provides in relevant part: ‘‘A person is guilty
of assault in the first degree when: (1) With intent to cause serious physical
injury to another person, he causes such injury to such person or to a third
person by means of a deadly weapon or a dangerous instrument . . . .’’
   2
     General Statutes § 53a-60 (a) provides in relevant part: ‘‘A person is
guilty of assault in the second degree when . . . (2) with intent to cause
physical injury to another person, the actor causes such injury to such
person or to a third person by means of a deadly weapon or a dangerous
instrument other than by means of the discharge of a firearm . . . .’’
   3
     General Statutes § 53a-92 (a) provides in relevant part: ‘‘A person is
guilty of kidnapping in the first degree when he abducts another person
and . . . (2) he restrains the person abducted with intent to (A) inflict
physical injury upon him or violate or abuse him sexually . . . .’’
   4
     General Statutes § 53a-223 (a) provides: ‘‘A person is guilty of criminal
violation of a protective order when an order issued pursuant to subsection
(e) of section 46b-38c, subsection (f) of section 53a-28, or section 54-1k
or 54-82r has been issued against such person, and such person violates
such order.’’
   5
     In accordance with our policy of protecting the privacy interest of the
victim of a criminal violation of a protective order, we decline to identify
the victim or others through whom the victim’s identity may be ascertained.
   6
     The charges against Jones were identified in various places in the record
as three counts of either kidnapping or accessory to kidnapping, and addi-
tionally included assault in one place in the record.
   7
     On direct examination, Jones testified as follows:
   ‘‘[The Prosecutor]: . . . Have you been made any promises by anyone
in my office or anyone associated . . . with this case with regards to how
your case will be handled?
   ‘‘[Jones]: No, miss.
   ‘‘[The Prosecutor]: Okay. Do you have an expectation that your testimony
here will be taken into consideration when it comes time to dispose of
your case?
   ‘‘[Jones]: Yes, miss. . . .
   ‘‘[The Prosecutor]: Do you expect that we’ll take into account the fact
that you testified against [the petitioner] when deciding what the appropriate
sentence is on your case?
   ‘‘[Jones]: Yes, miss.
   ‘‘[The Prosecutor]: Okay. And you hope that we will look upon you in a
better light for helping us in this case? You’re hoping . . . you will help
yourself by testifying here. Is that correct?
   ‘‘[Jones]: Yes, miss.’’
   On cross-examination, Weingast questioned Jones as follows:
   ‘‘[Defense Counsel]: Now, when you were first testifying, [the prosecutor]
asked if there had been any promises made to you by the state with regard
to the charges pending against you and your testimony here. Is that right?
   ‘‘[Jones]: What do you mean?
   ‘‘[Defense Counsel]: Have you been promised anything by the state—
   ‘‘[Jones]: No.
   ‘‘[Defense Counsel]:—in return for your testimony here?
   ‘‘[Jones]: No.
   ‘‘[Defense Counsel]: Have they told you that they would make the judge
aware of your testimony in this case?
   ‘‘[Jones]: Made the judge aware—like, what do you mean?
   ‘‘[Defense Counsel]: The judge at this court who’s going to be—
   ‘‘[Jones]: The reason why I’m testifying is for the state to take my testimony
into consideration.
   ‘‘[Defense Counsel]: So, you are getting consideration.
   ‘‘[Jones]: I don’t know yet.
   ‘‘[Defense Counsel]: You’re hoping for consideration.
   ‘‘[Jones]: Yes, sir. . . .
   ‘‘[Defense Counsel]: . . . [Y]ou’re hoping for a lesser sentence based on
your testimony today. . . .
   ‘‘[Jones]: No.
   ‘‘[Defense Counsel]: You’re not hoping for a lesser sentence.
   ‘‘[Jones]: No.
   ‘‘[Defense Counsel]: But then before when [the prosecutor] asked you,
you said that you were hoping for consideration.
   ‘‘[Jones]: It’s maybe I get it or maybe I don’t get it.
   ‘‘[Defense Counsel]: But you’re hoping for it.
   ‘‘The Court: Do you hope that cooperating with the state helps you when
you go see the judge to be sentenced for whatever charge you eventually
might plea to?
   ‘‘[Jones]: Yes, sir.’’
   8
     Jones admitted to initially providing the police with a false statement
in which he said that he had dropped the petitioner and his children off at
the train station following the victim’s escape from the vehicle.
   9
     General Statutes § 53a-157b provides: ‘‘(a) A person is guilty of false
statement when such person (1) intentionally makes a false written state-
ment that such person does not believe to be true with the intent to mislead
a public servant in the performance of such public servant’s official function,
and (2) makes such statement under oath or pursuant to a form bearing
notice, authorized by law, to the effect that false statements made therein
are punishable.
   ‘‘(b) False statement is a class A misdemeanor.’’
   10
      At the time of his sentencing, Jones had been incarcerated for approxi-
mately five months.
  11
     ‘‘Just to be perfectly clear, this court does not find that to be the case
here. Simply put, there was no deal.’’ (Emphasis in original.)